DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference character 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 9 is objected to because of the following informalities: In line 4, “it is then fitted to second end” should be --the removable head is then fitted to a second end--. 
Claim 11 is objected to because of the following informalities: In line 2, “its end” should be --an end of the removable head--.
Claim 12 is objected to because of the following informalities: In line 2, “its end” should be --an end of the removable head--.
Claim 22 is objected to because of the following informalities: In lines 2-3, “which secures by moving and attaching the detachable head from the second end to a free end of the main body” should be --which is secured by moving the removable head from the second end to the one end of the main body and attaching the removable head to the one end of the main body”. 
Claim 23 is objected to because of the following informalities: In lines 2-3, “which secures by moving and attaching the detachable head from the second end to a free end of the main body” should be --which is secured by moving the removable head from the second end to the one end of the main body and attaching the removable head to the one end of the main body”.
Claim 24 is objected to because of the following informalities: In lines 2-3, “which secures by moving and attaching the detachable head from the second end to a free end of the main body” should be --which is secured by moving the removable head from the second end to the one end of the main body and attaching the removable head to the one end of the main body”.
Claim 25 is objected to because of the following informalities: In line 2, “it configured” should be --it is configured--. 
Claim 26 is objected to because of the following informalities: In line 2, “it configured” should be --it is configured--. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “a handle” in line 1 and further recites the limitation “an anatomical handle” in lines 4-5. However, it is not clear whether there is a relationship between the claimed handles or whether the claimed handles are intended to define different handles. 
For the purpose of examination, the claimed handles will be considered to define the same handle. 
Claim 9 recites the limitation “the one end” in line 2. However, as the claim fails to previously define ends of the main body there is insufficient antecedent basis for the limitation in the claim. 
For the purpose of examination, the main body will be considered to include a first end and a second end. 
Claims 22 and 23 recite the limitation “a free end of the main body” in line 3. However, claim 9, from which claims 22 and 23 depend, already defines “one end” and a “second end” of the main body. Accordingly, it is not clear whether the free end is intended to reference one of the already defined ends of the main body.  
For the purpose of examination, the removable head will be considered to be moved and attached to the one end of the main body. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilhelm (CH 216845 A). 
Regarding claim 9, Wilhelm teaches a multi-purpose folding bag system with an anatomical handle (1), comprising a main body (1) having inside a storage place (1’) and a first end of which there is a removable head (2, 4), which when detached from the first end of the main body, the removable head allows a net bag (5) located in the storage place to unfold, whereas when the removable head is fitted to a second end of the main body, the anatomical handle is created for an easy and safe transport of goods to be placed into the net bag attached to the first and second ends of the main body (Translation and Fig. 1-4). 
Regarding claim 10, Wilhelm teaches the folding bag system of claim 9 above, wherein the main body has safety fasteners at both the first and second ends on which the net bag is attached (Fig. 3). 
Regarding claim 11, Wilhelm teaches the folding bag system of claim 10 above, wherein an end of the removable head comprises a socket (4) in order for the system to be hung on at least one of a key or a bag (Translation and Fig. 1-3). 
Regarding claim 12, Wilhelm teaches the folding bag system of claim 9 above, wherein an end of the removable head comprises a socket (4) in order for the system to be hung on at least one of a key or a bag (Translation and Fig. 1-3). 
Regarding claim 13, Wilhelm teaches the folding bag system of claim 9 above, wherein the main body is cylindrical (Translation and Fig. 1-4).
Regarding claim 14, Wilhelm teaches the folding bag system of claim 10 above, wherein the main body is cylindrical (Translation and Fig. 1-4).
Regarding claim 15, Wilhelm teaches the folding bag system of claim 11 above, wherein the main body is cylindrical (Translation and Fig. 1-4).
Regarding claim 16, Wilhelm teaches the folding bag system of claim 9 above, wherein the main body is made of plastic or polymeric material (Translation).
Regarding claim 17, Wilhelm teaches the folding bag system of claim 10 above, wherein the main body is made of plastic or polymeric material (Translation).
Regarding claim 18, Wilhelm teaches the folding bag system of claim 11 above, wherein the main body is made of plastic or polymeric material (Translation).
Regarding claim 19, Wilhelm teaches the folding bag system of claim 9 above, wherein the main body is metallic (Translation).
Regarding claim 20, Wilhelm teaches the folding bag system of claim 10 above, wherein the main body is metallic (Translation).
Regarding claim 21, Wilhelm teaches the folding bag system of claim 11 above, wherein the main body is metallic (Translation).
Regarding claim 22, Wilhelm teaches the folding bag system of claim 9 above, wherein the net bag is configured to be folded and repositioned within the storage place, which is secured by moving the removable head from the second end to the first end and attaching the removable head to the first end (Translation and Fig. 1-4). 
Regarding claim 23, Wilhelm teaches the folding bag system of claim 10 above, wherein the net bag is configured to be folded and repositioned within the storage place, which is secured by moving the removable head from the second end to the first end and attaching the removable head to the first end (Translation and Fig. 1-4). 
Regarding claim 24, Wilhelm teaches the folding bag system of claim 11 above, wherein the net bag is configured to be folded and repositioned within the storage place, which is secured by moving the removable head from the second end to the first end and attaching the removable head to the first end (Translation and Fig. 1-4). 
Allowable Subject Matter
Claims 25 and 26 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims and if the base claim was rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Carr (GB 2411825 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA KAY ATTEL whose telephone number is (571)270-3972. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINA K ATTEL/Examiner, Art Unit 3734   

/JES F PASCUA/Primary Examiner, Art Unit 3734